8 N.Y.3d 857 (2007)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. KERMIT BURNS, Appellant,
v.
CHRIS MELLAS, as Superintendent of Watertown Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 6, 2006.
Decided February 15, 2007.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648 [1970]).
Judge JONES taking no part.